Plaintiff sued for damages for personal injuries averred to be due to negligence of defendant in failing to maintain properly a crosswalk. Defendant had judgment in a trial without a jury. Plaintiff has appealed.
The question is under 2 Comp. Laws 1929, § 11121: Was defendant guilty of negligence as a matter of law in not planking in a V-shaped space formed in a crosswalk at a place where a rail of a side track approached a rail of a main track and near where the rails were merged?
Defendant has testimony that it was impracticable to plank the V-shaped space, which it filled with stone or cinders, the rest of the crosswalk being plank.
The portion of the cited statute is:
"Provided, That when any pavement or sidewalk is laid upon or across any such crossing or intersection, plank may be used between the rails and for one foot on either side of such rails."
This statute by its very terms is permissive, not mandatory.
This answers the contention made.
We find no reversible error.
Affirmed.
BUTZEL, C.J., and WIEST, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred. *Page 243